DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received July 20, 2022.  Claims 1 and 5 were amended.  Claims 1-8 are pending.
The amendment to the specification received 07/20/2022 is acknowledged. The previous objection is withdrawn.
The marked-up copy of drawings received 07/20/2022 is acknowledged, but it is not seen where a “replacement” sheet of drawings was received.  (Note: Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).)  Accordingly, an objection to the drawings is maintained.
The 35 U.S.C. 112(b) rejection over claims 1-8 set forth in the last office action (mailed 02/02/2022) has been overcome by the claim amendment received July 20, 2022.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Kato (US 2012/0146014 A1) is withdrawn due to the persuasive arguments received on July 20, 2022 (pages 12-15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170088601 A (cited by applicant).
(Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.)
	KR ‘601 discloses the following compound “3-14”, which anticipates instant formula (1) (see page 7 of KR patent document) where instant R1 and R2 are linked:

    PNG
    media_image1.png
    195
    167
    media_image1.png
    Greyscale
.
	Regarding claims 6-8, an example device was formed with compound “3-14” as a layer in a light emitting device (see table 4, #(30), par. [0393] on page 35 of KR patent document).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WO 2018/182221 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Lee et al. recites hole transport zone arylamine derivatives of formula 11 (see claim 1, page 32 and claim 4, page 33).  More specifically, at least compounds HT-2-21 (= instant compound C-6 of instant cl. 5) and HT-2-23 (= instant compound C-7 of instant cl. 5) are recited in organic electroluminescent device claim 10 on page 40:

    PNG
    media_image2.png
    237
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    245
    233
    media_image3.png
    Greyscale
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 10 of co-pending Application No. 16/492,647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘647 recites arylamine derivatives of formula 11 (see claim 1).  More specifically, at least compounds HT-2-21 (= instant compound C-6 of instant cl. 5) and HT-2-23 (= instant compound C-7 of instant cl. 5) are recited in claim 10:

    PNG
    media_image2.png
    237
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    245
    233
    media_image3.png
    Greyscale
.
Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by co-pending Application No. 16/492,647  and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
Applicant states on page 12 of the remarks received July 20, 2022, applicant’s first priority date of the current application is June 30, 2017.  The office submits a certified translation of applicant’s foreign priority document has not been received.  Accordingly, applicant’s foreign priority date of June 30, 2017 has not been perfected.  See MPEP section 216 “Entitlement to Priority”.  Applicant’s submission of a machine translation of the reference, KR 20170088601 A, applied in the 35 U.S.C. 102 rejection does not overcome the rejection over KR 20170088601 A. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Kim et al. (2009). Blue OLEDs Utilizing Spiro [fluorene 7, 9'-benzofluorene]-type Compounds as Hosts and Dopants. Bulletin of the Korean Chemical Society, 30(3), 647-652 teaches arylamine compounds with benzofluorene groups for OLEDs (see title, abstract and scheme 1).  The reference is considered relevant to the art of the endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786